Citation Nr: 0427789	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  02-00 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disorder.   
 
2.  Entitlement to service connection for bilateral knee 
disabilities.   
 
3.  Entitlement to service connection for a low back 
disability.   
 
4.  Entitlement to service connection for diastasis recti.   
 
5.  Entitlement to service connection for gastritis.   
 
6.  Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from December 1959 to October 
1979.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 RO rating decision 
which, in pertinent part, denied service connection for a 
heart disorder, bilateral knee disabilities, a low back 
disability, diastasis recti, gastritis, and for asbestosis.  

The Board notes that in a February 2004 statement, the 
veteran raised the issues of service connection for a 
psychiatric disorder, for sleep apnea, and an increased 
ratings for chronic obstructive pulmonary disease (COPD), a 
hiatal hernia with gastrointestinal reflux, and left ear 
hearing loss.  Such issues are not before the Board at this 
time and are referred to the RO for appropriate action.  

The present Board decision addresses the issues of service 
connection for bilateral knee disabilities, a low back 
disability, diastasis recti, and for gastritis.  The issues 
of service connection for a heart disorder and for asbestosis 
are the subject of the remand at the end of the decision.  


FINDINGS OF FACT

1.  Bilateral knee disabilities, including degenerative joint 
disease, were not present during service or for many years 
thereafter, and were not caused by any incident of service.  

2.  A low back disability, including any degenerative joint 
disease, was not present during service or for many years 
thereafter, and was not caused by any incident of service.  

3.  Diastasis recti was not present during service of for 
many years thereafter, and it was not caused by any incident 
of service.  

4.  Gastritis during service was acute and transitory.  Any 
current gastritis began many years after service and was not 
caused by any incident of service.  


CONCLUSIONS OF LAW

1.  Bilateral knee disabilities were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).  

2.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  

3.  Diastasis recti was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  

4.  Gastritis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Navy from December 
1959 to October 1979.  His service medical records do not 
refer to complaints of or treatment for diastasis recti, 
bilateral knee problems, or low back problems.  A November 
1962 emergency room entry noted that the veteran was brought 
into the hospital after being involved in an automobile 
accident.  It was reported that he had abrasions and 
lacerations.  The examiner indicated that the abrasions and 
lacerations were cleaned and sutured (on the eye and head) 
and that a tetanus booster was given.  

An October 1975 entry noted that the veteran complained of 
heartburn.  The assessment included gastritis and obesity.  
Another October 1975 treatment entry noted that the veteran 
had undergone an upper gastrointestinal examination earlier 
that day.  It was noted that he had a large hiatal hernia 
with reflux.  The October 1975 report of the upper 
gastrointestinal series indicated that there was no definite 
evidence of esophageal varices and that there was a large 
hernia with reflux.  

The July 1979 separation examination report included 
notations that the veteran's abdomen and viscera, lower 
extremities, and spine and other musculoskeletal systems were 
normal.  

Private treatment records dated from June 1991 to September 
1994 show treatment for disorders, including back problems.  
A March 1992 treatment entry from O. Rodas, M.D., indicated 
that the veteran complained of a burning sensation going down 
his right lower extremity and side.  He denied any injury to 
his back.  The veteran stated that he had been doing a lot of 
heavy pounding work (post-service) which was very strenuous 
on his back.  He stated that he had never had any back 
problems to his knowledge.  The impression was a rule out 
lumbar reticulopathy.  A later March 1992 entry noted that a 
magnetic resonance imaging (MRI) study of the lumbar sacral 
spine demonstrated some bulging of L4 and L5 and slight 
deterioration of discs in the lumbar area, but with no 
obvious herniation seen.  

A May 1992 entry related an assessment which included lumbar 
sacral reticulopathy from trauma.  

Private treatment records dated from December 1994 to July 
1999 show treatment for disorders including bilateral knee 
and back problems and variously diagnosed gastrointestinal 
problems.  These records do not indicate an association 
between the disabilities and service.

A March 1997 entry from Dr. Rodas noted that the veteran 
complained of knee pains, both right and left.  The 
impression included degenerative joint disease of the knees.  
May 1997 and June 1997 entries also related impressions which 
included degenerative joint disease of the knees.  A June 
1997 treatment entry from P. D. Shirley noted that the 
veteran was a refrigeration mechanic and that he would 
frequently go up and down ladders and in and out of his 
service truck to containers.  The veteran reported that over 
the years in the Navy and with his present activity, he had 
suffered increasing aching in the knees.  Dr. Shirley 
indicated that he thought the veteran had degenerative right 
knee with a degenerative tear of the medial meniscus and 
marked chondromalacia and left knee chondromalacia with 
popping and synovitis.  

A June 1998 treatment entry from Dr. Rodas indicated an 
impression which included degenerative joint disease, severe, 
and peptic ulcer disease/gastroesophageal reflux 
disease/gastritis.  In a March 1998 statement D. C. Lohse, 
M.D., indicated that the veteran was seen with low back pain 
and burning pain in his right leg.  He reported that he had a 
similar episode five years earlier with a return of the 
symptoms a several months ago.  It was noted that other 
problems included bad knees and a hiatal hernia.  Dr. Lohse 
reported that he suspected that the veteran had lumbar 
stenosis.  In an April 1998 statement Dr. Lohse indicated 
that it was his impression that the veteran had a 
degenerative lumbar spine disease and probably a right 
meralgia paresthetica, not related to the spine disease.  A 
June 1998 report from Industrial Medicine Group noted that 
the veteran reported that he was involved in an automobile 
wreck in 1962.  The impression included history of 
degenerative arthritis and history of herniated disc in 
lumbosacral spine.  

The veteran underwent a VA gastrointestinal examination in 
July 1999.  The diagnoses included hiatal hernia with 
gastroesophageal reflux and diastasis recti.  

The veteran also underwent a VA orthopedic examination in 
July 1999.  It was noted that he denied any specific injury 
or trauma during his time in the Navy, but that he complained 
of increasing pain in his knees, particularly, anteriorly, 
during the last two to three years.  The impression included 
bilateral knee degenerative joint disease, mild to moderate.  
The examiner commented that the veteran was suffering from 
degenerative changes of the knees and that such were just 
changes that were most likely related to his age as well as 
his slight increase in weight.  

A July 1999 neurological examination for VA purposes noted 
that the veteran reported that his back pain started 
approximately six years earlier, but that he did not identify 
any specific injury at that time.  He noted that he had been 
working as a longshoreman and had to quit his job due to 
lifting restrictions.  It was reported that the veteran 
stated that he had been involved in a ship collision in 1960 
while working in an engine room, but that he denied any lower 
back pain at that time.  The veteran indicated that he was 
involved in an automobile accident in 1962.  It was noted 
that he did not identify any specific injuries.  As to an 
impression, the examiner indicated that the veteran's lateral 
thigh numbness was secondary to involvement of the right 
lateral femoral cutaneous nerve most likely secondary to his 
overweight condition.  The examiner indicated that he did not 
feel that the veteran had lumbar radiculopathy, although he 
might have some degenerative changes in the lower back.  

The veteran underwent a VA general medical examination in 
August 1999.  It was noted that the veteran had been 
diagnosed with an esophageal hiatus hernia since 1975 as well 
as symptoms of gastroesophageal reflux disease with nocturnal 
eructation during service.  The veteran reported that he was 
involved in two collisions during service.  He indicated that 
the was involved in a ship-board collision in which he and 
other persons were actually thrown into the water requiring 
rescue and a moving vehicle accident in 1962 following which 
he was hospitalized for about a week.  The examiner noted 
that if the veteran could get X-rays taken at the time of the 
accident and find any evidence of spondylosis or problems 
with his lumbar or dorsal spine, there might be some question 
as to service connection.  It was noted that degenerative 
joint disease of both knees had also been present.  The 
impression included esophageal hiatus hernia with reflux 
esophagitis.  The examiner commented that since the veteran 
was involved in two major accidents during service, one would 
wonder whether service records could be founds and what X-
rays might have shown following, particularly, his motor 
vehicle accident, but that, in any event, the diagnosis of 
disk disease had been made only recently made through a MRI.  

Records from the Social Security Administration (SSA) 
indicated that the veteran has been receiving disability 
benefits.  

The veteran underwent a VA Agent Orange examination in March 
2001.  The diagnoses included exogenous obesity, diastasis 
recti, and hiatus hernia with gastroesophageal reflux disease 
by history.  VA treatment records dated from June 2001 to 
December 2001 show treatment for several disorders.  

In a January 2003 statement, the veteran reported that he 
felt that his ship collision in 1960 and car wreck in 1962, 
from which he was ejected from the car, either caused or 
contributed to his lumbar disc disease and degenerative joint 
disease of the knees.  He also stated that his degenerative 
joint disease was caused by or contributed to by his 
shipboard duties of heavy lifting and being underway on heavy 
seas.  

Private treatment records dated from July 2003 to August 2003 
show treatment for gastrointestinal problems.  An August 2003 
statement from A. Abbassi, M.D., noted that the veteran was 
seen for follow-up of an upper endoscopy.  It was noted that 
the veteran was found to have H. pylori and that he completed 
a Prevpac.  Dr. Abbassi indicated that he discussed the 
results of the findings of a hiatal hernia and gastritis on 
the upper endoscopy.  

II.  Analysis

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) indicates, 
generally, that four elements are required for proper VCAA 
notice: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes many examination reports and 
treatment reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  Moreover, in an August 
2003 letter, an April 2003 supplemental statement of the 
case, a February 2003 supplemental statement of the case, and 
a January 2002 statement of the case, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to 
service connection.  The discussions in the rating decision, 
the statement of the case, and the supplemental statements of 
the case have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  The Board therefore finds that the notice 
requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the many requests for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  

As a final point, the Board notes that VA examination and 
medical opinion, under 38 C.F.R. § 3.159(c)(4), is not 
required in this case.  Service records do not substantiate a 
specific in-service disease or injury for service connection 
purposes, and there is no medical indication of a 
relationship between the current condition and any in-service 
event.  See 38 C.F.R. § 3.159(c)(4)(B).  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection will be presumed for certain 
chronic diseases, including arthritis, if manifest to a 
compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A.  Bilateral Knee Disabilities and a Low Back Disability

The veteran's service medical records from his December 1959 
to October 1979 active duty, including those referring to an 
automobile accident, show no knee or low back problems.  
There is no actual medical evidence of bilateral knee 
disabilities or a low back disability, to include arthritis, 
during the veteran's period of service, within the first year 
after service (as required for presumptive service 
connection), or for many years later.  Detailed evaluations 
of the veteran during service make no reference to knee or 
low back disabilities.  This fact provides negative evidence 
against these claims.  The first clinical reference to a low 
back disability was in 1992, and the first reference to knee 
disabilities was in 1997, years after service.  The United 
States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

A March 1992 treatment entry from Dr. Rodas noted that the 
veteran complained of a burning sensation going down his 
right lower extremity and side.  He denied any injury to his 
back and stated that he had never had any back problems to 
his knowledge.  The impression was rule out lumbar 
reticulopathy.  A later March 1992 entry noted that that an 
MRI study of the lumbar sacral spine demonstrated some 
bulging of L4-L5 and slight deterioration of discs in the 
lumbar area, but no obvious herniation.  A March 1997 entry 
from Dr. Rodas noted that the veteran complained of knee 
pains both right and left.  The impression included 
degenerative joint disease of the knees.  Subsequent 
treatment entries referred to degenerative joint disease of 
the knees and variously diagnosed low back disabilities such 
as lumbar sacral reticulopathy, degenerative lumbar spine 
disease and probably right meralgia paresthetica and history 
of a herniated disc in lumbosacral spine, and degenerative 
changes in the lower back.  

Some of the subsequent treatment entries and VA examination 
reports noted that the veteran reported that he was involved 
in a ship collision in 1960 and an automobile accident in 
1962 during service and that he indicated that he may have 
injured his knees and low back at that time of those 
accidents.  The Board observes that any such entries were 
apparently based solely on a history provided by the veteran 
and are not probative in linking any current low back 
disability with service.  See Reonal v. Brown, 5 Vet.App. 458 
(1995).  Simply stated, there is no evidence of any knee 
injuries or a back injury during service.  Service medical 
records after these accident support a finding of no chronic 
disorder following these alleged injuries.         

The veteran has alleged that his current bilateral knee 
disabilities and low back disability had its onset during 
service.  Specifically, he has alleged that he injured his 
knees and low back in a ship collision and an automobile 
accident.  However, the veteran, as a layman, is not 
competent to give a medical opinion on the diagnosis or 
etiology of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

Even if the veteran is correct in that he injured his knees 
and back during service, there is no indication from a 
medical source that his current knee and low back 
disabilities may be reasonably associated with any such 
injuries many years later.  In fact, significant medical 
evidence indicates there is no connection between service and 
the current back disorder.  These medical records provide 
negative evidence against the veteran's claims.     

The great weight of the competent medical evidence 
demonstrates that any current bilateral knee and low back 
disabilities, including any arthritis, began many years after 
service and were not caused by any incident of service.  The 
Board concludes that bilateral knee disabilities and a low 
back disability were neither incurred in nor aggravated by 
service.  As the preponderance of the evidence is against the 
claims, the benefit-of-the-doubt rule does not apply, and the 
claims for service connection must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

B.  Diastasis Recti

The service medical records for the veteran's December 1959 
to October 1979 active duty show no complaints, finding, or 
diagnosis of diastasis recti.  There is no medical evidence 
of such condition until many years after service.  See 
Maxson, supra.  

The first clinical reference to diastasis recti is a July 
1999 VA gastrointestinal examination report which related 
diagnoses including diastasis recti.  A March 2001 VA Agent 
Orange examination report also noted diagnoses including 
diastasis recti.  The medical records do not suggest that the 
veteran's diastasis recti is related to service.  

The veteran has alleged that he his diastasis recti had its 
onset during service.  However, as noted above, the veteran, 
as a layman, is not competent to give a medical opinion on 
the diagnosis or etiology of a condition.  Espiritu, supra.  

As found above, the weight of the credible evidence 
demonstrates that the veteran's diastasis recti began many 
years after his period of service and that it was not caused 
by any incident of service.  The Board concludes that 
diastasis recti was neither incurred in nor aggravated by 
service.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim for service connection must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert supra.  

C.  Gastritis

The service medical records indicate that the veteran was 
noted to have gastritis on one occasion during service and 
that such appears to be acute and transitory.  An October 
1975 treatment entry noted that the veteran was seen for 
complaints of heartburn in October 1975 and related an 
assessment which included gastritis and obesity.  However, a 
later October 1975 entry indicated that the veteran had 
undergone an upper gastrointestinal examination earlier that 
day and that he was noted to have a hiatal hernia with 
reflux.  The July 1979 separation examination indicated that 
the veteran's abdomen and viscera were normal.  The Board 
notes that the veteran is already service-connected for a 
hiatal hernia with gastroesophageal reflux disease which was 
shown in service.  

The first post-service clinical evidence of any gastritis was 
many years after the veteran's separation from service.  A 
June 1998 treatment entry from Dr. Rodas indicated an 
impression which included gastritis and an August 2003 
statement from Dr. Abbassi also made reference to gastritis.  

The evidence as a whole shows no continuity of symptomatology 
of any gastritis since service.  38 C.F.R § 3.303(b); Mense 
v. Derwinski, 1 Vet.App. 354 (1991).  Nor is any current 
gastritis otherwise adequately medically linked to an 
incident of service.  The veteran has alleged that his 
current gastritis had its onset during service.  However, as 
a layman, he is not competent to give a medical opinion on 
the diagnosis or etiology of a condition.  Espiritu, supra.  

As above, the weight of the competent medical evidence 
demonstrates that the one reference to gastritis in service 
was acute and transitory and resolved without residual 
disability, and that any current gastritis began many years 
after active duty and was not caused by any incident or 
service.  This is clearly indicated within service medical 
records and, most importantly, post-service medial treatment 
immediately following service.  The Board concludes that 
gastritis was not incurred in or aggravated by service.  As 
the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

Service connection for bilateral knee disabilities is denied.  

Service connection for a low back disability is denied.  

Service connection for diastasis recti is denied.  

Service connection for gastritis is denied.  


REMAND

The veteran underwent a VA examination in January 2003.  
There is no specific indication that the examiner reviewed 
the claims file.  The diagnoses included COPD, previous 
history of exposure to asbestosis, essential hypertension, 
and previous spontaneous right pneumothorax by history.  The 
examiner commented that the veteran was reported to have had 
congestive heart failure, which in his opinion, would be 
related to his hypertension.  The examiner stated that, 
however, at the present time such diagnosis could not be 
supported by clinical objective evidence.  The Board observes 
that multiple other treatment entries of record refer to 
diagnoses of congestive heart failure.  For example, an 
August 2002 statement from Dr. Rodas noted that he had 
treated the veteran for disorders including hypertension and 
congestive heart failure and that hypertension over time had 
contributed to congestive heart failure.  

As to asbestosis, the Board notes that a November 2001 report 
from R. J. Mezey, M.D., noted, as to an impression, that the 
veteran had evidence of pulmonary asbestosis including a 
history of significant exposure to asbestos and a latency 
period of over fifteen years between the time of exposure and 
the development of signs and symptoms of asbestos related 
disease.  An August 1999 VA general medical examination 
report related an impression which included COPD, advanced, 
with history of asbestos exposure.  

The Board notes that there is no statute specifically dealing 
with asbestos and service connection for asbestos-related 
diseases, nor has the Secretary of Veterans Affairs 
(Secretary) promulgated any specific regulations.  However, 
in 1988, VA issued a circular on asbestos-related diseases 
that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988).  The information 
and instructions contained in the DVB Circular have since 
been included in VA Adjudication Procedure Manual, M21-1, 
part VI, para. 7.21 (January 31, 1997) (hereinafter "M21-1").  
Also, an opinion by VA's Office of General Counsel discussed 
the development of asbestos claims.  VAOPGCPREC 4-00.

VA has acknowledged that a relationship exists between 
asbestos exposure and the development of certain diseases, 
which may occur 10 to 45 years after exposure. M21-1, Part 
VI, 7.21(b)(2), p. 7-IV-3 (January 31, 1997).  When 
considering VA compensation claims, rating boards have the 
responsibility of ascertaining whether or not military 
records demonstrate evidence of asbestos exposure in service 
and to assure that development is accomplished to ascertain 
whether or not there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure.  A 
determination must then be made as to the relationship 
between asbestos exposure and the claimed diseases, keeping 
in mind the latency and exposure information noted above.

The manual notes that asbestos particles have a tendency to 
break easily into tiny dust particles that can float in the 
air, stick to clothes, and may be inhaled or swallowed.  
Inhalation of asbestos fibers can produce fibrosis and 
tumors.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  The manual notes that 
lung cancer associated with asbestos exposure originates in 
the lung parenchyma rather than the bronchi.  Occupations 
involving asbestos exposure include mining and milling, 
shipyard and insulation work, demolition of old buildings, 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, etc.  High exposure to 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers.  This is significant 
considering that, during World War II, several million people 
employed in U.S. shipyards and U.S. Navy veterans were 
exposed to asbestos since it was used extensively in military 
ship construction.  Many of these people have only recently 
come to medical attention because the latent period varies 
from 10 to 45 or more years between first exposure and 
development of the disease.  Also of significance is that the 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease).  The manual goes on to 
say that the clinical diagnosis of asbestosis requires a 
history of asbestos exposure and radiographic evidence of 
parenchymal lung disease.

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service.  Dyment v. West, 
13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

The Board observes that there is conflicting evidence of 
record as to whether the veteran actually has congestive 
heart failure and/or asbestosis.  After a review of the 
record, and in light of the veteran's length of service, the 
Board believes that a VA medical opinion is warranted under 
38 C.F.R. § 3.159(c)(4) to determine the etiology of the 
claimed heart disorder and asbestosis (if any).  Hence, the 
RO should arrange for the veteran to undergo appropriate 
examinations to obtain the medical information needed to 
fairly adjudicate the claims on appeal.  

The veteran is hereby advised that failure to report to the 
scheduled examinations, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the veteran by the 
pertinent VA medical facility.  

To ensure that all due process requirements are met, prior to 
arranging for the veteran to undergo examinations, the RO 
should give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.   
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  After providing the appropriate notice, the 
RO should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).  The veteran is asked to provide 
all medical records he has regarding his claimed heart 
disorder and asbestosis since service as well as any service 
records he may have in his possession that the VA currently 
does not possess. 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCCA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the final claim on appeal.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated him 
since his release from active duty for 
heart problems and asbestosis.  The RO 
should then obtain copies of the related 
medical records which are not already in 
the claims folder.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record (if any).  The RO 
should also invite the veteran to submit 
all pertinent evidence in his possession 
regarding this claims, and explain the 
type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although the RO may decide the claims 
within the one year period).  

3.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.  The RO should have the veteran undergo 
a VA examination to determine the nature 
and etiology of his claimed heart 
disorder.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should diagnose all current heart 
disorders (if any).  Based on a review of 
historical records and medical principles, 
the examiner should provide a medical 
opinion, with adequate rationale, as to 
the approximate date of onset and etiology 
of any current heart disorder(s) (if any), 
including any relationship with the 
veteran's period of service from December 
1959 to October 1979.

The examiner should specifically opine as 
to whether or not any current heart 
disorder(s) was caused by or permanently 
worsened by his service-connected 
hypertension.  

5.  The RO should also have the veteran 
undergo a VA examination to determine the 
nature and etiology of his claimed 
asbestosis, if any.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should 
specifically indicate whether the veteran 
has asbestosis.  If asbestosis is 
diagnosed, the examiner, based on 
examination findings and a review of 
historical records and medical principles, 
should provide a medical opinion, with 
adequate rationale, as to the approximate 
date of onset and etiology of such 
disorder, including any relationship with 
the veteran's period of service from 
December 1959 to October 1979.
  
6.  Thereafter, the RO should review the 
claims for service connection for a heart 
disorder and for asbestosis.  If the 
claims are denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



